Citation Nr: 1722481	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include an abnormal heart beat.

2.  Entitlement to service connection for residuals of hot weather injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to June 1987 and from June 1994 to July 2010.

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO).

The case was previously remanded in November 2015.  As VA treatment records were associated with the claims file and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cardiovascular disorder that is etiologically related to a disease, injury, or event which occurred in service. 

2.  The preponderance of the evidence is against finding that the Veteran has residuals of a hot weather injury that are etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Service connection for residuals of a hot weather injury is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by an April 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in January 2016.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection also may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Cardiovascular Disorder

Legal Criteria for Congenital Defects

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

Notably, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.   

Facts and Analysis

Review of the Veteran's service treatment records reflects November 1983, February 1987, August 2003, and May 2010 reports of history of heart murmur from childhood.  An examining physician noted "childhood heart murmur, not present during initial enlistment [in] 1983" on a September 1999 Report of Medical History.  Asymptomatic bradycardia was noted on examination in August 2003 and, within one month of separation, a June 2010 private treatment record from the Mercy Clinic Lowell noted clinical findings and diagnosis of bradycardia.  

A May 2011 VA general examination noted the Veteran's reports of abnormal heart rate since 2009, with stable onset.  Stress tests were normal. 

A February 2013 VA treatment record noted electrocardiogram (EKG) testing revealed sinus bradycardia with left axis deviation.

In February 2013, May 2014, and June 2015, VA treatment records noted regular heart rate and rhythm without murmurs.

In January 2016, the Veteran appeared for a VA examination as to the heart.  The examiner noted a 1999 diagnosis of non-symptomatic bradycardia.  The examiner stated the heart condition is congenital and consistent with age.  An exercise stress test was conducted with normal results and 10.70 METS, demonstrating excellent exercise tolerance.  The examiner found no abnormalities with EKG and physical examination testing.  The examiner concluded the Veteran is without a current diagnosis for bradycardia, heart murmur, or sequela.  The examiner opined that the Veteran's cardiac murmur and bradycardia are congenital in nature without decompensation, pharmacotherapy, or cardiovascular interventions, and considered benign or innocent murmur.  The examiner stated that the Veteran is without a current diagnosis of bradycardia and with the initial physical examination in February 2013 the Veteran has a regular rate and rhythm without murmurs per primary care physician.  The examiner specified there was no superimposed disease or injury while on active duty, and no aggravation beyond natural progression during service, as there was no decompensation or treatment or cardiovascular interventions.

The Board notes that the examiner did not specify whether the congenital disorder is a defect or disease.  However, as the examiner specified that the bradycardia did not have a superimposed injury or disease, and was not aggravated by service, both standards are addressed by the VA examiner.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a cardiovascular disability to include abnormal heart beat.  The Veteran's heart murmur is clearly documented in the STRs as a childhood condition and the January 2016 examiner specified that the bradycardia diagnosed is a congenital disorder.  As such, there is clear and unmistakable (obvious or manifest) evidence that the heart condition existed prior to service as a congenital condition.  There is no indication that the heart murmur condition was permanently aggravated by service or that a disease or injury was superimposed over the heart condition during military service.  There is no evidence of any other heart condition diagnosed and attributed to service.

The Board finds the January 2016 examination most probative.  The examiner noted a 1999 diagnosis of non-symptomatic bradycardia, congenital and consistent with age.  The examiner concluded the Veteran is without a current diagnosis for bradycardia, heart murmur, or sequela.  The examiner opined that the Veteran's cardiac murmur and bradycardia is congenital in nature without decompensation, pharmacotherapy, or cardiovascular interventions and considered a benign or innocent murmur.  The examiner specified there was no superimposed disease or injury or aggravation while on active duty, as there was no decompensation or treatment or cardiovascular interventions.  The report was based on review of the claims file, including STRs, the Veteran's statements, and examination of the Veteran, including diagnostic testing.

The Board has also fully considered the Veteran's lay statements that he has a heart disability worsened and/or attributed to service.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose or establish a causal connection between service and symptoms.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusions of the January 2016 examiner who concluded that the Veteran does not a heart disability caused, aggravated or with superimposed disease or injury due to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for a cardiovascular disability to include abnormal heart beat, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Hot Weather Injury

Legal Criteria for Persian Gulf War Service

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

Facts and Analysis

With regard to residuals of hot weather injury, review of service treatment records document the Veteran was treated for heat exhaustion following a 12 mile road march and hospitalized and monitored for 24 hours in June 2000.  In a May 2010 Report of Medical Assessment, the Veteran noted that he was told by the medic on scene for the heat exhaustion that his heart stopped and the medic could not rule out any long-lasting disorder as a result of this event.  Moreover, during the appeal period, the Veteran reported in a statement attached to the December 2012 VA Form 9 (Substantive Appeal) that he was first advised of his heart disorder after experiencing the heat stroke, that experience has made him more susceptible to environmental conditions and affected his heart, and he "chalked it up" to fatigue.  

The Veteran appeared for a VA examination in January 2016.  The claims file was reviewed and the Veteran was examined.  The examiner stated that the Veteran is without sequela of residuals of the documented in-service hot weather injury in June 2000.  Chronic fatigue syndrome was not found at past or present.  The examiner specified that the Veteran is without an undiagnosed illness or medically unexplained chronic multisymptom illness resulting from service in Southwest Asia.  The Veteran has subjective complaints of fatigue which are multifactorial in etiology in nature attributed to age, habitual inactivity, and morbid obesity Class II with BMI 35.42, long term interrupted sleep pattern, and Malpatti score of Class IV.  The Board notes that the Veteran is already service connected for sleep apnea.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for residuals of a hot weather injury.  There is no indication that there is a present disability, undiagnosed illness, or chronic multi symptom illness that can be attributed to the documented in-service hot weather injury.  

The Board finds the January 2016 examination most probative.  The examination indicates there is no medical basis for a diagnosis attributed to the hot weather in-service injury, including chronic fatigue syndrome or an undiagnosed illness.  The report was based on review of the claims file, including STRs, the Veteran's statements, and examination of the Veteran.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

The Board has also fully considered the Veteran's lay statements that he has suffered difficulty with physical activity since the hot weather injury.  The Board notes that while the Veteran is competent to relay his experience, lay people are generally not competent to diagnose or establish a causal connection between an injury and symptoms.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusions of the January 2016 examiner who concluded that the Veteran has not suffered residuals from the in-service hot weather injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  
In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of residuals of a hot weather injury, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a cardiovascular disorder, to include an abnormal heart beat, is denied.

Entitlement to service connection for residuals of hot weather injury is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


